Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendments to the claims filed on October 18, 2021 and November 09, 2021 in response to the Office Action of August 24, 2021 is acknowledged and have been entered. 
The amendment to the drawings FIG.8B filed on November 09, 2021 is acknowledged and has been entered.
The objections to the drawings are now withdrawn in view of the amendments.
The objection to the specification is now withdrawn in view of the amendment to the abstract.
The objections to claims 1-15 are now withdrawn in view of the claim amendments.
The rejections to claims 1 and 3-5 under 35 U.S.C. 101 and section 33(a) of AIA  is now withdrawn in view of the claim amendment.
The rejections to claims 1-15 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendments.
The rejections to claims 1-15 under 35 U.S.C. 103 are now withdrawn in view of the claim amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: Claim limitation “a pulse wave signal extracting portion that extracts a pulse wave signal”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “portion” coupled with functional language “that extracts” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “portion”. 
Claim 1: Claim limitation “a sampling portion that carries out sampling”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “portion” coupled with functional language “that carries out” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “portion”.
Claim 1: Claim limitation “a pulse wave signal normalization portion that generates a normalized pulse wave signal”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “portion” coupled with functional language “that generates” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “portion”.
Claim 1: Claim limitation “a pulse wave amplitude detection portion that divides the whole segments of the normalized pulse wave signal”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “portion” coupled with functional language “that divides” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “portion”.
Claim 1: Claim limitation “a cerebral artery stenosis characteristic analyzing portion that extracts a first eigenvector”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “portion” coupled with functional language “that extracts” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “portion”.
Claim 1: Claim limitation “a cerebral artery stenosis diagnosis analyzing portion that compares the first eigenvector  per subject with a threshold”  has 
Claim 2: Claim limitation “the cerebral artery stenosis characteristic analyzing portion calculates eigenvalues…and determines an eigenvector”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “portion” coupled with functional language “calculates and detects” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “portion”.
Claim 3: Claim limitation “the cerebral artery stenosis characteristic analyzing portion diagnoses the corresponding subject”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “portion” coupled with functional language “diagnoses” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “portion”.
Claim 4: Claim limitation “a wave notch detection portion that divides the whole segments of a normalized pulse wave signal…, detects a notch…and 
Claims 4 and 5: Claim limitation “the cerebral artery stenosis characteristic analyzing portion diagnoses a characteristic of the subject” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “portion” coupled with functional language “diagnoses” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “portion”.
Claims 5 and 14: Claim limitation “a wax/wane wave detection portion that divides the whole segment of the normalized pulse wave signal…, and detects a wax/wane waveform” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “portion” coupled with functional language “that divides and detects” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “portion”.
Claim 6: Claim limitation “the pulse wave amplitude detection portion detects a maximum amplitude value”  has been interpreted under 35 U.S.C. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 1-6 and 14: “a pulse wave signal extracting portion”, “a sampling portion”, “a pulse wave signal normalization portion”, “a pulse wave amplitude detection portion”, “a cerebral artery stenosis characteristic analyzing portion” ,”a cerebral artery stenosis diagnosis analyzing portion”, “a wave notch detection portion”, and “a wax/wane wave detection portion” refer to the specification PG Pub 2020/0229720 A1, [0038]: The analysis device 100 according to the exemplary embodiment of the present invention may be implemented as a single device, or may be implemented as a manometer including a computer and a monitor that includes the PPG probe 110 and the pulse wave signal extracting portion 120, 
Therefore, the aforementioned portions that are interpreted under 35 U.S.C. 112(f) are interpreted as a computer processor, along with the instructions/algorithm for performing the corresponding functions as described in the specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter
Claims 1, 3-5, 7, 9-11 and 13-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations recited in claims 1 and 7 in regard to the features of “calculating eigenvalues corresponding to the plurality of window segments by applying the linear discriminant analysis to the at least one of the maximum pulse wave amplitude value or the minimum pulse wave amplitude value for each of the window segments, detected by the pulse wave amplitude detection portion, and determines an eigenvector having a highest eigenvalue among the calculated eigenvalues as the first eigenvector", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
Dependent claims 3-5, 9-11 and 13-15 are allowed at least by virtue of their respective dependency upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793